DETAILED ACTION
This action is in response to a request for continuation including amendments received 1/25/2022 and an Examiner’s interview conducted 2/9/2022.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for these Examiner’s amendments was given in a telephone interview with Lucas Amodio on 2/9/2022.
Claims 1, 13 and 20 are amended.  
The CLAIMS have been amended as follows:
1.	(Currently amended) A multifactor authentication system onboard an aerial vehicle comprising:
at least one onboard processor;
a first encrypted onboard database storing a first plurality of authentication data associated with a first factor for authentication and encrypted using a first encryption method; and
a second encrypted onboard database storing a second plurality of authentication data associated with a second factor of authentication and encrypted using a second encryption method different from the first encryption method, wherein the first 
wherein the at least one processor is in communication with the first encrypted onboard database, the second encrypted onboard database, and one or more onboard protected computer systems, and wherein the at least one processor is programmed to:
receive, from a user, a request for access to the one or more onboard protected computer systems including a first authentication factor, a second authentication factor, and an identifier associated with the user, wherein the identifier is different than the first authentication factor and the second authentication factor;
retrieve first factor authentication data associated with the user from the first encrypted onboard database based on the identifier;
compare the first factor authentication data with the received first authentication factor to determine when there is a first match;
retrieve the second factor authentication data associated with the user from the second encrypted onboard database based on the identifier;
compare the second factor authentication data with the received second authentication factor to determine when there is a second match; and
grant access to the one or more onboard protected computer systems when all of the comparisons match.
2.	(Previously Presented) The system in accordance with Claim 1, wherein the at least one processor is further programmed to deny access to the one or more protected computers systems when there is not a match for all of the comparisons.

receive encrypted first factor authentication data that is encrypted using the first encryption method;
encrypt the received first authentication factor using the first encryption method prior to the comparison; and
compare the encrypted received first authentication factor and the encrypted first factor authentication data .
4.	(Previously Presented) The system in accordance with Claim 3, further comprising a first authentication computer device associated with the first encrypted onboard database, wherein the first authentication computer device is programmed to: 
perform the comparison of the encrypted first authentication factor and the encrypted first factor authentication data; and
transmit the results of the comparison to the at least one processor.
5.	(Previously Presented) The system in accordance with Claim 1, wherein the processor is further programmed to:
receive encrypted second factor authentication data that is encrypted using the second encryption method;
 encrypt the received second authentication factor using the second encryption method prior to the comparison; and
compare the encrypted received second authentication factor and the encrypted second factor authentication data.
6.	(Previously Presented) The system in accordance with Claim 5, further comprising a second authentication computer device associated with the second 
perform the comparison of the encrypted second authentication factor and the encrypted second factor authentication data; and
transmit the results of the comparison to the at least one processor.
7.	(Previously Presented) The system in accordance with Claim 6, wherein the first encrypted onboard database resides on a first onboard server and the first plurality of authentication data associated with the first factor for authentication comprises encrypted token data, and the second encrypted onboard database resides on a second onboard server and the second plurality of authentication data associated with the second factor of authentication comprises encrypted biometric data, wherein the encrypted token data and encrypted biometric data are divided between the first onboard server and second onboard server such that a compromise of one onboard server will not enable access to both the encrypted token data and encrypted biometric data.
8.	(Original) The system in accordance with Claim 1, wherein the request, by the user, is received from a device that is not onboard the vehicle.
9.	(Original) The system in accordance with Claim 8, wherein the request is received via a broadband powerline (BPL) connection, and wherein the request originates from a ground-based modem.
10.	(Original) The system in accordance with Claim 1, wherein the multifactor authentication system and the one or more protected computer systems are aboard an aircraft.
11.	(Previously Presented) The system in accordance with Claim 1, further comprising a third database storing a plurality of user identifier information, wherein the identifier is a first user identifier, wherein the first database stores the first plurality of authentication data based on a second user identifier, and wherein the processor is further programmed to:

retrieve the first factor authentication data associated with the user based on the second user identifier.
12.	(Previously Presented) The system in accordance with Claim 1, wherein the first authentication factor and the second authentication factor in the request are encrypted using a third encryption method different from the first encryption method and the second encryption method, and wherein the at least one processor is further programmed to:
extract the first authentication factor and the second authentication factor from the request; and
decrypt the first authentication factor and the second authentication factor.
13.	(Currently amended) A multifactor authentication computer device onboard an aerial vehicle comprising:
at least one processor in communication with a first encrypted onboard database, a second encrypted onboard database, and one or more onboard protected computer systems, wherein the first encrypted onboard database stores a first plurality of authentication data associated with a first factor for authentication and encrypted using a first encryption method, wherein the second encrypted onboard database stores a second plurality of authentication data associated with a second factor of authentication and encrypted using a second encryption method different from the first encryption method, and wherein the first encrypted onboard database and the second encrypted onboard database are stored separately, and wherein the at least one processor is programmed to:
receive, from a user that is not onboard the vehicle, a request for access to the one or more protected computer systems including a first authentication factor, a , wherein the identifier is different than the first authentication factor and the second authentication factor;
retrieve first factor authentication data associated with the user from the first encrypted onboard database based on the identifier;
compare the first factor authentication data with the received first authentication factor to determine when there is a first match;
retrieve the second factor authentication data associated with the user from the second encrypted onboard database based on the identifier, wherein the first factor for authentication is different from the second factor for authentication;
compare the second factor authentication data with the received second authentication factor to determine when there is a second match, wherein the first plurality of authentication data is different from the second plurality of authentication data; and
grant access to the one or more onboard protected computer systems when all of the comparisons match.
14.	(Previously Presented) The computer device in accordance with Claim 13, wherein the at least one processor is further programmed to deny access to the one or more onboard protected computers systems when there is not a match for all of the comparisons.
15.	(Previously Presented) The computer device in accordance with Claim 13, wherein the processor is further programmed to: 
receive encrypted first factor authentication data that is encrypted using the first encryption method;
encrypt the received first authentication factor using the first encryption method prior to the comparison; and

16.	(Previously Presented) The computer device in accordance with Claim 15, wherein the computer device is in communication with a first authentication computer device associated with the first encrypted onboard database, wherein the first authentication computer device is programmed to:
perform the comparison of the encrypted first authentication factor and the encrypted first factor authentication data; and
transmit the results of the comparison to the at least one processor, wherein the results solely include a pass or fail.
17.	(Previously Presented) The computer device in accordance with Claim 13, wherein the processor is further programmed to: 
receive encrypted second factor authentication data that is encrypted using the second encryption method;
encrypt the received second authentication factor using the second encryption method prior to the comparison; and
compare the encrypted received second authentication factor and the encrypted second factor authentication data .
18.	(Previously Presented) The computer device in accordance with Claim 17, wherein the computer device is in communication with a second authentication computer device associated with the second encrypted onboard database, wherein the second authentication computer device is programmed to:
perform the comparison of the encrypted second authentication factor and the encrypted second factor authentication data; and

19.	(Original) The computer device in accordance with Claim 13, wherein the request is received via a broadband powerline (BPL) connection, wherein the request originates from a ground-based modem, and wherein the multifactor authentication computer device and the one or more protected computer systems are aboard an aircraft.
20.	(Currently amended) A method for authenticating a user, the method performed by at least one processor onboard an aerial vehicle in communication with at least one memory device, the method comprising:
receiving, from a user, a request to access one or more protected computer systems including a first authentication factor, a second authentication factor, and an identifier associated with the user, wherein the identifier is different than the first authentication factor and the second authentication factor;
retrieving first factor authentication data associated with the user from a first encrypted onboard database based on the identifier, the first encrypted onboard database storing a first plurality of authentication data associated with a first factor for authentication and encrypted using a first encryption method;
comparing, via an onboard multifactor authentication system, the first factor authentication data with the received first authentication factor to determine when there is a first match;
retrieving second factor authentication data associated with the user from a second encrypted onboard database based on the identifier, the second encrypted onboard database storing a second plurality of authentication data associated with a second factor of authentication and encrypted using a second encryption method different from the first encryption method, wherein the first onboard database and the second onboard database are stored separately, and wherein the first factor for authentication is different from the second factor for authentication;

granting access to the one or more onboard protected computer systems when all of the comparisons match; and
denying access to the one or more onboard protected computers systems when there is not a match for all of the comparisons.

Response to Arguments
Applicant’s arguments, see pages 10-13 in Remarks, filed 1/25/2022, with respect to Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over God (US 2016/0148449) in view of Cabos (US 2012/0177198) and Fons (US 2018/0217942), and Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over God (US 2016/0148449) in view of Cabos (US 2012/0177198) and Fons (US 2018/0217942), as applied to claim 1, further in view of Datta (US 2019/0058728), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 13 and 20 are allowed for reasons explained below: 
Newly amended independent claims 1, 13 and 20 are allowed because the closest identified prior God (US 2016/0148449), Tyagi (US 10/538,220) and Fons (US 2018/0217942), alone or in combination, fails to anticipate or render obvious the claimed invention.
God (prior art on the record) teaches a method for authenticating a user requesting access to a vehicle or vehicle services using biometric data of the user and an identification medium comprising a user identifier.  Access control vehicle devices 
Tyagi (prior art on the record) teaches a method for activating and using an auxiliary key fob within a vehicle, which may be an aircraft.  A passive entry passive start module (PEPS) of the vehicle receives a virtual vehicle key and forwards it to the body control module (BCM) for authentication and storing key authorization data at the vehicle system module (VSM); where the PEPS module is separate from the body control module (BCM) of the vehicle.  BLE key data, comprising symmetric or corresponding keys, is stored in the PEPS module, while key authorization data (including one or more vehicle keys) and permissions of the keys and access modes are stored in the memory of the BCM at the VSM.  Certificates may also be stored on another VSM of the vehicle.  The BLE key data is information that is used to establish a secure BLE connection and is separate from the virtual key, which is why it is stored separately in the PEPS module.  The handheld wireless device (HWD) of a user in the vehicle has on it stored a virtual vehicle key that permits the HWD to act as a vehicle key for the vehicle.  However, the BLE key data is obtained and a BLE secure 
Fons (prior art on the record) teaches a hardware security system for a motor vehicle.  The motor vehicle hardware security system comprises multiple electronic control units (ECU’s) that control operation of various systems in the vehicle, where memory of a first ECU is encrypted using an upgraded encryption algorithm and memory of a second ECU is encrypted using an encryption algorithm that has not been upgraded.  
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 1, 13 and 20 of the present invention: 
“a first encrypted onboard database storing a first plurality of authentication data associated with a first factor for authentication and encrypted using a first encryption method;” and “a second encrypted onboard database storing a second plurality of authentication data associated with a second factor of authentication and encrypted using a second encryption method different from the first encryption method, wherein the first encrypted onboard database and the second encrypted onboard database are stored separately, wherein the first factor for authentication is different from the second factor for authentication, and wherein the first plurality of authentication data is different from the second plurality of authentication data, wherein the at least one processor is in communication with the first encrypted onboard database, the second encrypted onboard database, and one or more onboard protected computer systems, and wherein the at least one processor is programmed to: receive, from a user, a request for access to the 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438